 


110 HR 2507 IH: Seniors Financial Security Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2507 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Franks of Arizona introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the inclusion in gross income of Social Security benefits and tier 1 railroad retirement benefits. 
 
 
1.Short titleThis Act may be cited as the Seniors Financial Security Act of 2007. 
2.Repeal of inclusion in gross income of Social Security benefits and tier 1 railroad retirement benefits 
(a)In GeneralSection 86 of the Internal Revenue Code of 1986 (relating to taxation of social security and tier 1 railroad retirement benefits) is hereby repealed. 
(b)Technical and Conforming Amendments 
(1)Subparagraph (B) of section 22(c)(3) of such Code (relating to treatment of certain workmen’s compensation benefits) is amended by striking any amount treated as a social security benefit under section 86(d)(3) and inserting if, by reason of section 224 of the Social Security Act (or by reason of section 3(a)(1) of the Railroad Retirement Act of 1974), any benefit otherwise payable under title II of the Social Security Act or the Railroad Retirement Act of 1974 is reduced by reason of the receipt of a benefit under a workmen’s compensation act, the portion of such benefit received under the workmen’s compensation act which equals such reduction. 
(2)Paragraph (3) of section 72(r) of such Code (defining tier 1 railroad retirement benefit) is amended by striking “has the meaning given such term by section 86(d)(4)” and inserting “means— 
 
(A)the amount of the annuity under the Railroad Retirement Act of 1974 equal to the amount of the benefit to which the taxpayer would have been entitled under the Social Security Act if all of the service after December 31, 1936, of the employee (on whose employment record the annuity is being paid) had been included in the term employment as defined in the Social Security Act, and 
(B)a monthly annuity amount under section 3(f)(3) of the Railroad Retirement Act of 1974.. 
(3)Sections 135(c)(4)(B), 137(b)(3)(B), 199(d)(2)(A), 221(b)(2)(C)(ii), and 222(b)(2)(C)(ii) of such Code are each amended by striking 86,. 
(4)Clause (i) of section 219(g)(3)(A) of such Code is amended by striking sections 86 and 469 and inserting section 469. 
(5)Subparagraph (F) of section 469(i)(3) of such Code is amended by striking clause (i) and by redesignating clauses (ii), (iii), and (iv) as clauses (i), (ii), and (iii), respectively. 
(6)Paragraph (8) of section 861(a) of such Code (treating social security benefits as United States sourced) is hereby repealed. 
(7)Paragraph (3) of section 871(a) of such Code (relating to taxation of social security benefits by nonresident aliens) is hereby repealed. 
(8)Subsection (g) of section 1441 of such Code (relating to withholding of tax on nonresident aliens) is hereby repealed. 
(9)Subparagraph (C) of section 3402(p)(1) of such Code is amended by striking clause (i) and by redesignating clauses (ii), (iii), and (iv) as clauses (i), (ii), and (iii), respectively. 
(10)Paragraph (4) of section 6015(d) of such Code is amended by striking the last sentence. 
(11)Section 6050F of such Code (relating to returns relating to social security benefits) is hereby repealed. 
(12)Paragraph (1) of section 6050G(a) of such Code (relating to returns relating to certain railroad retirement benefits) is amended by striking section 86(d)(4) and inserting section 72(r)(3). 
(13) 
(A)Section 6103(h) of such Code (relating to disclosure) is amended by striking paragraph (5) and by redesignating paragraph (6) as paragraph (5). 
(B)Paragraph (4) of section 6103(p) of such Code is amended by striking (h)(5), each place it appears. 
(C)Subsection (k) of section 1113 of the Right to Financial Privacy Act of 1978 is hereby repealed. 
(14)The table of sections for part II of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 86. 
(15)The table of sections for subpart B of part III of subchapter A of chapter 61 of such Code is amended by striking the item relating to section 6050F. 
(c)Effective DateThe amendments made by this section shall apply to benefits received after December 31, 2006, in taxable years ending after such date. 
(d)Trust Funds Held HarmlessThere are hereby appropriated (out of any money in the Treasury not otherwise appropriated) for each fiscal year to each fund under the Social Security Act or the Railroad Retirement Act of 1974 an amount equal to the reduction in the transfers to such fund for such fiscal year by reason of the amendments made by this section. 
 
